EXHIBIT 10.1

 

MIDWEST ENERGY EMISSIONS CORP.

670 D Enterprise Drive

Lewis Center, Ohio 43035

 

June 26, 2017

 

Marcus A. Sylvester

713 South Cardinal Street

Gilbert, Arizona 85296

 



 

Re:

Terms of Employment



 

Dear Marc:

 

This letter confirms and restates the terms of your employment with Midwest
Energy Emissions Corp. (the “Company”) as our Vice President of Sales, or such
other position as the Company may assign to you from time to time, reporting to
the President and Chief Executive Officer of the Company, or to such other
person as may be designated by the President and Chief Executive Officer of the
Company from time to time, effective as of June 15, 2017 (the “Effective Date”).

 

 

· Salary. Commencing as of the Effective Date, you will be paid at an annual
base salary rate of $50,000, payable in accordance with the Company’s regular
payroll practices and subject to required or authorized withholdings (such base
salary rate, as such may be amended from time to time, the “Base Salary Rate”).

 

 

 

 

· Commission. For transactions completed and closed after the Effective Date
(“New Transactions”) primarily as a result of your efforts (determined by the
Company in its sole and reasonable discretion), the Company will pay you a
commission (the “Sales Commission”). The Sales Commission, which shall be paid
at the rate set forth below, shall be based on the cash amount actually received
by the Company (less duties, taxes, freight, equipment, up-charges, refunds,
rebates, credits, write-offs for uncollectible amounts, discounts, returns and
allowances) for the supply product portion of a sales transaction pursuant to a
supply agreement as negotiated by you with such applicable customer.

 

 

 





 

o The Sales Commission shall be 6.0% for a period of one year after the product
supply is started between the Company and the customer, namely a power plant
utility or other coal burning facility; a Sales Commission of 3.0% for the
second year and 1.0% for the third year and thereafter for each such
transaction.

 

 

 

 

o For transactions which have been completed and closed prior to the Effective
Date (“Prior Transactions”) for which you have been or are entitled to be paid a
Sales Commission pursuant to a previously agreed upon arrangement, the Sales
Commission shall be 5.0% for a period of one year after the product supply
started (or is started) between the Company and the customer; a Sales Commission
of 3.0% for the second year and 1.0% for the third year and thereafter for each
such transaction. Any and all Sales Commissions will be payable on a quarterly
basis, within 45 days of the quarter close, subject to the Company receiving the
contracted revenue as set forth above for such transaction.

 

 

 

 

o For any Prior Transactions, which involve a commission paid to a contracted
sales representative or agent, the Sales Commission paid to you for such
applicable transaction shall be reduced by one-half of the amount paid to said
contracted sales representative or agent. The foregoing reduction shall not
apply to Sales Commissions payable to you for any New Transactions.

 



  1

   



 

 

 

Notwithstanding anything herein to the contrary, you shall be entitled to
receive no more frequently than semi-monthly a “draw against Commissions
earned”. The amount of the draw, which shall not exceed $4,166.66 semi-monthly,
shall be subject to the Company having received requisite contracted revenue
prior to the applicable draw date which would be required to cover such draw if
commissions instead had already been paid to you on such revenue. The amount of
the “draw against Commissions earned” which are paid, which shall not be
considered or construed as salary, shall be subtracted from Commissions later
paid for that applicable quarterly period.

 

 

 

 

· Licensing Transactions. It is contemplated that following the Effective Date,
the Company may begin to offer licenses to customers for use of the Company’s
technology. The terms and conditions thereof have yet to be established. In the
event such a program is pursued by the Company as the Company may determine in
its sole discretion, you will be paid a commission (the “Licensing Commissions”)
on the license fee received by the Company for year 1 of the license for each
sale of such a license to a customer primarily as a result of your efforts
(determined by the Company in its sole and reasonable discretion). The actual
terms of such commission will be set forth in a supplement to this letter of
employment.

 

 

 

 

· Management Fee. On and after the Effective Date, you will no longer be paid
any “Management Fees” on all sales made by the Company pursuant to any previous
agreed upon arrangements, which Management Fees shall be deemed to cease and
terminate as of the Effective Date.

 

 

 

 

· Benefits. During your employment by the Company you will be entitled to
participate in the pension, health and other welfare benefit plans made
available generally to the Company’s employees, including a 401(k) plan and any
other profit sharing plans as may be adopted by the Company from time to time,
and health and dental coverage for you, your spouse and eligible dependents
(“Benefits”). A listing of current Benefits is included in Exhibit B. The
Company and its affiliates reserve the right to change, amend or terminate any
perquisites or Benefits provided to management, or other employees in their sole
discretion. You shall be subject to the policies or procedures that the Company
or its affiliates may adopt or implement from time to time with respect to its
management.

 

 

 

 

· Duties. During your employment you shall devote all of your business time
energy and skill to the performance of your duties to the Company and will hold
no other employment, except for any employment approved in advance by the
Company’s Board of Directors. Your duties and responsibilities shall include
directly conducting new sales efforts in the Western half of the United States
and Western Canada (British Columbia, Alberta and Saskatchewan) (collectively,
the “Sales Territory”) which Sales Territory may be changed by the Company’s
President and Chief Executive Officer on no less than 30 days prior notice,
working with the Company’s President and Chief Executive Officer and others in
developing marketing strategies for the Sales Territory, managing your present
customers in the Sales Territory and other services as are reasonably expected
from a person in the position in which you then serve, along with such other
additional duties and responsibilities as are reasonably assigned to you from
time to time by the Company’s President and Chief Executive Officer.

 

 

 

 

· Location. Unless otherwise mutually agreed to between you and the Company, you
shall not be required to report to any specific physical location to render
services to the Company and shall be able to perform the services contemplated
hereunder from remote locations. You shall be required to travel from time to
time as is necessary to perform your duties and responsibilities on behalf of
the Company.

 

 

 

 

· Expense Reimbursement. The Company will reimburse you for (or, at the
Company’s option, pay) business travel and other out-of-pocket expenses
reasonably and necessarily incurred by you in the performance of your job for
the Company, subject to the furnishing by you of appropriate receipts and other
documentation in reasonable detail.



 



  2

   



 

 

· Equity Compensation. Subject to the Board of Director’s sole discretion (or
the sole discretion of a committee thereof), you may be granted equity awards,
from time to time, under the Company’s 2017 Equity Incentive Plan or such other
plan that the Company may adopt.

 

 

 

 

· Vacation. You are entitled to four (4) weeks of paid vacation per year.

 

 

 

 

· Employment At-Will. The term of your employment with the Company shall be
“at-will”, meaning that either you or the Company may terminate your employment
at any time and for any reason or for no reason at all, upon no less than thirty
(30) days prior written notice, unless your employment is terminated by the
Company for “Cause” (as such term is defined in Exhibit C) in which event your
employment will terminate upon no less than ten (10) days prior written notice
which notice will specify in reasonable detail the facts and circumstances
alleged to constitute “Cause”. In addition, employment hereunder shall terminate
automatically upon your death.

 

 

 

 

 

In the event your employment is terminated for Cause, the Company shall pay to
you your then-current base salary, Commission and Licensing Commission through
the date of termination and shall thereafter have no further obligations to you.

 

In the event your employment is terminated by the Company for other than
“Cause”, (i) the Company shall continue to pay to you your then-current base
salary rate for a period of three (3) months from the date of such termination
payable in accordance with the Company’s standard payroll procedures, (ii) you
shall be entitled to continuation of Benefits during such three (3) month period
(to the extent permitted thereunder), and (iii) the Company shall continue to
pay to you the Sales Commission and Licensing Commission, if any, for
transactions completed and closed primarily as a result of your efforts while
you were employed by the Company (determined by the Company in its sole and
reasonable discretion), for a period of twelve (12) months from the date of such
termination to the extent that such commissions would otherwise be due to you if
you were then still employed. For transactions completed and closed after
termination primarily as a result of your efforts while you were employed by the
Company (determined by the Company in its sole and reasonable discretion), the
Company shall pay you any applicable Sales Commission for a period of twelve
(12) months from the date product supply is started between the Company and the
customer, provided (i) such transaction was completed and closed with such
customer within four (4) months following your termination, and (ii) both a
process demonstration was completed with respect to, and a product supply
proposal was submitted to, such customer prior to your termination. For
licensing transactions completed and closed after termination primarily as a
result of your efforts while you were employed by the Company, the Company shall
pay you any applicable Licensing Commission for a period of twelve (12) months
from the date of sale of the license provided such license agreement with such
customer is completed within two (2) months following your termination.

 

In the event you voluntary terminate your employment or your employment is
terminated due to death, the Company shall pay to you your then-current base
salary through the date of termination only and the Company shall continue to
pay to you the Sales Commission and Licensing Commission to the same extent that
such commissions would otherwise be due to you if your employment had been
terminated by the Company for other than “Cause” as provided in the preceding
paragraph.

 

The foregoing payments and benefits, if any, shall be subject to you executing
and delivering to the Company (and not revoking) a written release of claims
relating to your employment with the Company and termination thereof which is
reasonably satisfactory in form and substance to the Company and your compliance
with the Company’s Non-Disclosure Agreement and Other Covenant Agreement
referenced below and executed by you with this letter of employment.

 

This “at-will” statement is the entire agreement between you and the Company
regarding the term of your employment. Although your job duties, title,
compensation and benefits, as well as the Company’s policies and procedures, may
change from time to time, the “at-will” nature of your employment may only be
changed in an express written agreement signed by you and the Company.



 



  3

   



 

This agreement (inclusive of any referenced documents or agreements) constitutes
the entire agreement between you and the Company with respect to the subject
matter hereof and supersedes any and all prior or contemporaneous oral or
written representations, understandings, agreements or communications between
you and the Company concerning such subject matters. This agreement may be
executed in counterparts with the same effect as if all of the parties had
signed the same document. A signed copy of this agreement which is received via
facsimile or other electronic transmission shall be given the same effect for
all purposes, as if it were the original.

 

If you are in agreement with the foregoing, please execute and return, whereupon
this letter shall be effective as of the Effective Date. Notwithstanding the
foregoing, the effectiveness of this letter shall be contingent upon your also
signing the Company’s Non-Disclosure Agreement and Other Covenant Agreement
attached hereto as Exhibit A. We look forward to your continued employment with
the Company.

 



  Sincerely,

 

 

 

 

MIDWEST ENERGY EMISSIONS CORP.

 

        By: /s/ Richard MacPherson

 

Name:

Richard MacPherson     Title: Chief Executive Officer  



  



Accepted and Agreed:      /s/ Marcus A. Sylvester MARCUS A. SYLVESTER      
Dated: 6-26-2017  



 



  4

   



 

Exhibit A

NON-DISCLOSURE AND OTHER COVENANTS AGREEMENT

 

I understand that during the course of my employment with Midwest Energy
Emissions Corp. (the “Company”) it is likely that I will gain access to
information of a confidential or secret nature that may be disclosed to me by
the Company or a third party that relates to the business of the Company or to
the business of any parent, subsidiary, affiliate, customer or supplier of the
Company or any other party with whom the Company agrees to hold information of
such party in confidence (“Confidential Information”). Confidential Information
includes, but is not limited to, the Company’s intellectual property and
inventions, marketing plans, product plans, business strategies, financial
information, forecasts, personnel information, customer lists, supplier lists
and trade secrets.

 

I agree that, at all times, both during and after my employment with the
Company, I will keep and hold any Confidential Information in strict confidence
and trust, and I will not use or disclose any Confidential Information without
first receiving the Company’s express written consent, except as may be
necessary to perform my duties as an employee of the Company for the benefit of
the Company and except if compelled by government or court order to do so. Upon
leaving the Company, I will promptly give to the Company all documents,
materials or property in my possession related to the Company. I will not take
with me any property or copies of my work or Company-related documents and
materials that I have received or used, including Confidential Information.

 

I understand that the foregoing restrictions with respect to Confidential
Information shall not apply to any information that (i) is on the date hereof or
hereafter becomes generally available to the public, other than as a result of a
disclosure, directly or indirectly, by me; (ii) was available to me on a
non-confidential basis prior to its disclosure; or (iii) becomes available to me
on a non-confidential basis from a source other than the Company, provided that
I have no knowledge or reason to know that (a) such source is bound by a
confidentiality agreement with the Company, or (b) such source received such
information, directly or indirectly, from a person or entity so bound or
wrongfully. I understand that any breach or threatened breach of this agreement
by me will likely result in irreparable harm and the Company will be entitled to
injunctive relief to enforce this agreement and shall have the right to recover
the reasonable attorney’s fees and courts costs expended in connection with any
litigation or arbitration instituted to enforce this agreement.

 

In addition, I acknowledge and agree that the Confidential Information in my
possession could enable me to establish goodwill with the customers and
potential customers, and vendors and suppliers, who provide products and
services to or on behalf of the Company, or who receive products or services
from the Company and that the Confidential Information constitutes a valuable
asset of the Company or its affiliates. I also acknowledge that I have or will
developed relationships with customers, potential customers, vendors, suppliers,
employees, contractors or potential contractors and consultants or potential
consultants of the Company. I agree not to compete with the Company anywhere in
the United States or Canada (restricted territory), directly or indirectly, as
an employee, consultant, independent contractor, or shareholder or director of
another company during the term my employment with the Company, and following
termination, for (i) a period of one year after termination, or (ii) as long as
the Company shall continue to pay me salary and/or Sales or Licensing
Commissions, whichever period is greater (restricted period). I agree that the
scope of the restricted territory and restricted period are both reasonable and
necessary to protect the legitimate business interests of the Company and its
affiliates.

 

Accordingly, I agree that during the restricted period I shall not, anywhere in
the restricted territory, directly or indirectly, either alone or in conjunction
with any other person, conduct, engage in, render services or advice to, finance
or participate or become interested in (in any manner, whether as manager,
employee, officer, director, consultant, contractor, owner, partner or
otherwise, or through equity ownership or other investment or financial
interest) any company, enterprise, venture, entity, business or other Person
(other than the Company or its affiliates) that engages or proposes to engage in
the design, development, manufacture, production, distribution, marketing,
installation or sale of any mercury removal products or business or related
equipment, supplies or products, that is or are, in whole or in part, the same
as, similar to, substitutes for or competitive with any of the Company’s
products or services.

 



  A-1     



 

In addition, I agree that during the restricted period, I shall not directly or
indirectly, in any manner or capacity either alone or in conjunction with any
other person (i) solicit, entice, persuade or induce any person or entity doing
business with the Company or affiliates, to terminate or reduce such
relationship or to refrain from extending or renewing the same, or (ii) hire any
person who was employed by the Company or affiliates during the term of this
agreement. Nothing herein, however, will prohibit me from acquiring or holding
not more than one percent (1%) of the outstanding equity securities of a company
having securities that are listed for trading on a national securities exchange,
subject to the other restrictions and covenants in this agreement.

 

All inventions and other creations, whether or not patentable or copyrightable,
and all ideas, reports and other creative works, including, without limitation,
computer programs, manuals and related materials, made or conceived in whole or
in part by me while employed by the Company, which relate in any manner
whatsoever to the business, existing or proposed, of the Company or its
affiliates or any other business or research or development effort in which the
Company or its affiliates engages during my employment by the Company will be
disclosed promptly by me to the Company and shall be the sole and exclusive
property of the Company. All copyrightable works created by me during my
employment and covered by this paragraph shall be deemed to be works for hire. I
shall cooperate with the Company in patenting or copyrighting all such
inventions, ideas, reports and other creative works, shall execute, acknowledge,
seal and deliver all documents tendered by the Company to evidence its ownership
thereof throughout the world, and shall cooperate with the Company in obtaining,
defending, and enforcing its rights therein.

 

During the course of my employment and thereafter, I shall not make any
statements or comments that disparage the Company or any of its affiliates, nor
any of their products, officers, directors, employees or businesses, other than
statements or comments made in good faith (i) to members of senior management or
Board of Directors of the Company or its affiliates in the course of carrying
out my duties on behalf of the Company during my employment, (ii) regarding
employees of the Company to members of senior management of the Company or its
affiliates or the applicable employee in connection with internal employee
evaluations, reviews or terminations in the course of carrying out my duties on
behalf of the Company during my employment, (iii) in connection with enforcement
of this Agreement or claims hereunder or (iv) to the extent required by
applicable law, legal process or subpoena. Likewise, the Company will not make
any statements or comments that disparage me other than in good faith (i) to me,
(ii) in connection with internal evaluations, reviews or terminations, (iii) in
connection with enforcement of this Agreement or claims hereunder, or (iv) to
the extent required by applicable law, legal process or subpoena.

 

I agree that all remedies shall be available to the Company if I violate this
agreement including specific performance or injunctive relief. This agreement
will be governed by Ohio law without regard to conflicts of law. This agreement
may be executed in counterparts with the same effect as if all of the parties
had signed the same document. A signed copy of this agreement which is received
via facsimile or other electronic transmission shall be given the same effect
for all purposes, as if it were the original.

 

This agreement will be effective as of the first date of my employment by the
Company or on the date of my signature below, whichever date occurs first.

 

 



/s/ Marcus A. Sylvester

 

MARCUS A. SYLVESTER         Dated: 6-26-2017  

 

 

 

AGREED:

 

 



 



MIDWEST ENERGY EMISSIONS CORP.

      By: /s/ Richard MacPherson

Name:

Richard MacPherson

  Title:

Chief Executive Officer

       

Dated: 6-27-17

 



 



  A-2

   



 

Exhibit B

 

CURRENT COMPANY BENEFIT SUMMARY

 



· 401k. The Company currently matches the first 4% of money deposited into the
Company Administered Plan. Annual maximum contributions are capped by the IRS.

 

 

· Health Insurance. The Company currently is contracted with BC/BS of Ohio. The
Company pays all premiums, while Employee is responsible for the annual
deductible.

 

 

· Health Savings Account. This is an account established and owned by the
Employee for use in the setting aside pre-tax money for covering medical
expenses, deductibles, and other expenses as allowed by IRS code.

 

 

· Dental Insurance. This is included with the Health Plan offering.



 



  B-1

   



 

Exhibit C

 

TERMINATION FOR CAUSE

 

For purposes hereof, “Cause” shall mean any of the following:

 

(a) Your conviction of, or entering of a guilty plea or plea of no contest with
respect to, any felony or any crime of moral turpitude;

 

(b) the commission by you of any act of fraud, embezzlement, theft or dishonesty
with respect to the Company or its affiliates or in connection with your
employment hereunder; or

 

(c) Your continued insobriety, abuse of alcohol or use of illegal drugs or other
acts or conduct that results in material public disgrace or disrepute for you or
the Company.

 

 



C-1



 